Case 2:20-cr-00174-AJS Document 1-3 Filed 07/22/20 Pa 1 of 2
: LD 11h

CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh x Erie Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances
la. ___ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _____ Fraud and Property Offenses
2a. Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4, Sex Offenses

5. Firearms and Explosives

6 Immigration

7 X_ All Others
Defendant’s name: . Nicholas Lucia
Is indictment waived: Yes - XK No
Pretrial Diversion: Yes - xX No
Juvenile proceeding: ._ Yes X No
Defendant is: X Male Female
Superseding indictment or information Yes X No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion

After appellate action

_ Other (explain)

County in which first offense cited ©
occurred: ' Allegheny County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:20-cr-00174-AJS Document 1-3 Filed 07/22/20 Page 2 of 2

Date arrested or date continuous U.S.

custody began:
Defendant:
Name of Institution:

Custody is on:

Detainer filed:
Date detainer filed:
Total defendants:

Total counts:

Data below applies to defendant No.:

Defendant’s name:

 

 

X_ is in custody is not in custody
Allegheny County Jail
. this charge x another charge

another conviction

xX State Federal

 

yes no
1
1
1

Nicholas Lucia

 

 

COUNT U.S. CODE

1

 

SUMMARY OF COUNTS
OFFENSE FELONY MISDEMEANOR
18 U.S.C. §§ 2 and 231(a)(3) Obstruction of Law Enforcement = = X |
, , During Civil Disorder

I certify that to the best of my knowledge the above entries are true and correct.

DATE: JUL 2-2 2028

 

s/Jonathan D. Lusty
JONATHAN D. LUSTY
Assistant U.S. Attorney
PA ID No. 311180

 
